BLD-124                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3574
                                       ___________

             KENNETH J. TAGGART, ON BEHALF OF HIMSELF AND
                   ALL OTHERS SIMILARLY SITUATED,
                                         Appellant

                                             v.

     THE HONORABLE JEFFREY S. SALTZ, IN HIS PERSONAL CAPACITY;
     THE HONORABLE FRANCESCO OTT, IN HER PERSONAL CAPACITY;
      THE HONORABLE ANN LAZARUS, IN HER PERSONAL CAPACITY;
    HONORABLE SUSAN PIKES GANTMAN, IN HER PERSONAL CAPACITY;
       WELLS FARGO BANK NA; PHELAN HALLINAN & SCHMIEG LLP,
          AND ANY SUCCESSOR IN INTEREST; REED SMITH LLP
                ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                       (E.D. Pa. Civil Action No. 2-20-cv-01638)
                      District Judge: Honorable Gerald J. Pappert
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     March 18, 2021

              Before: AMBRO, SHWARTZ and PORTER, Circuit Judges

                             (Opinion filed: March 30, 2021)
                                       _________

                                        OPINION*
                                        _________
*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

      Kenneth Taggart, proceeding pro se, appeals orders of the United States District

Court for the Eastern District of Pennsylvania dismissing his amended complaint and

denying his motion for reconsideration. Although we disagree with the District Court’s

conclusion that Taggart’s claims are barred by the Rooker-Feldman doctrine, we will

summarily affirm its judgment on other grounds.

      Wells Fargo Bank, N.A. filed a foreclosure action against Taggart in the

Montgomery County, Pennsylvania Court of Common Pleas. On March 27, 2018, Judge

Jeffrey Saltz entered a judgment in favor of Wells Fargo. The Pennsylvania Superior

Court affirmed on August 1, 2019. The Pennsylvania Supreme Court denied Taggart’s

petition for allowance of appeal on April 14, 2020, and his motion for reconsideration on

May 19, 2020.

      On March 26, 2020, while his petition for allowance of appeal in the Pennsylvania

Supreme Court was pending, Taggart filed a complaint in the District Court against Judge

Saltz, Pennsylvania Superior Court Judges Paula Ott, Anne Lazarus, and Susan Peikes

Gantman, who affirmed Judge Saltz’s decision, Wells Fargo, and two law firms. In an

amended complaint, Taggart claimed that the judges, through their decisions, violated his

rights under the United States and Pennsylvania Constitutions, and sought declaratory

relief. Taggart also claimed that Wells Fargo and the two law firms committed fraud,

abused the judicial process, and maliciously prosecuted him. He sought money damages

and an order vacating the foreclosure judgment.



                                            2
       The District Court granted the defendants’ motions to dismiss the amended

complaint. The District Court ruled that it lacked subject matter jurisdiction because

Taggart’s claims were barred by the Rooker-Feldman doctrine.1 It also ruled that, even if

it had jurisdiction, Taggart did not state a claim for declaratory relief and his claims were

barred by collateral estoppel.2 The District Court denied his motion for leave to file a

second amended complaint and his motion for reconsideration. This appeal followed.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the District Court’s order dismissing the amended complaint. Great W. Mining & Min.

Co. v. Fox Rothschild LLP, 615 F.3d 159, 163 (3d Cir. 2010). We review the denial of

Taggart’s motion to file a second amended complaint and his motion for reconsideration

for abuse of discretion. Id.

       As recognized by the District Court, the Rooker-Feldman doctrine deprives federal

courts of subject matter jurisdiction over claims when “(1) the federal plaintiff lost in

state court; (2) the plaintiff ‘complain[s] of injuries caused by [the] state-court




1
 See D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263
U.S. 413 (1923).
2
 The District Court also noted that Taggart purported to file suit on behalf of himself and
others similarly situated, but that as a pro se plaintiff he may bring claims only on his
own behalf.
                                               3
judgments’; (3) those judgments were rendered before the federal suit was filed; and (4)

the plaintiff is inviting the district court to review and reject the state judgments.” Great

W. Mining, 615 F.3d at 166 (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005)).

       Although the District Court concluded that these requirements were satisfied, at

least one of them – that the state court judgment was rendered before the federal suit was

filed – is not met. As noted above, Taggart filed his complaint in the District Court while

his petition for allowance of appeal was pending in state court. Absent a final judgment

in the state court proceedings, Rooker-Feldman is inapplicable. See Parker v. Lyons, 757

F.3d 701, 705 (7th Cir. 2014) (per curiam) (“. . . all federal circuits that have addressed

the issue have concluded that Rooker-Feldman does not apply if, as here, a state-court

appeal is pending when the federal suit is filed”); Guttman v. Khalsa, 446 F.3d 1027,

1032 (10th Cir. 2006) (Rooker-Feldman inapplicable where federal suit was filed while

petition for certiorari in the state supreme court was pending); see also Malhan v. Sec’y

U.S. Dep’t of State, 938 F.3d 453, 460 (3d Cir. 2019) (holding in case involving an

interlocutory order “that Rooker-Feldman does not apply when state proceedings have

neither ended nor led to orders reviewable by the United States Supreme Court”). The

District Court thus had subject matter jurisdiction to entertain Taggart’s complaint.

       We agree, however, with the District Court’s alternative conclusion that Taggart’s

claims fail on other grounds. Taggart asserts in his amended complaint that Judge Saltz

and the Superior Court judges ignored the evidence and misapplied the law and that their

decisions violated his constitutional rights. See Am. Compl. at 10-17. As relief, he asks

                                              4
the District Court to compel Judge Saltz to adjudicate his foreclosure action consistent

with the evidence, see Am. Compl., Count IV, and to declare that the judges violated his

rights by incorrectly deciding the foreclosure action. See Am. Compl., Counts I-III, VII-

XII, XXV-XXX. Taggart also alleges that Judge Saltz retaliated against him for prior

lawsuits that he had filed and asks the District Court to declare that the judgment was

entered in retaliation. See Am. Compl, Counts V, VI.

       A declaratory judgment is available to define the legal rights of parties, not to

adjudicate past conduct where there is no threat of continuing harm. Waller v. Hanlon,

922 F.3d 590, 603 (5th Cir. 2019). Absent such a threat, Article III standing is lacking.

Id.; see also St. Thomas-St. John Hotel & Tourism Ass’n, Inc. v. Gov’t of U.S. V.I., 218

F.3d 232, 240 (3d Cir. 2000) (standing exists when “‘there is a substantial controversy,

between parties having adverse legal interests, of sufficient immediacy and reality to

warrant the issuance of a declaratory judgment.’”) (citations omitted).

       The declaratory relief that Taggart seeks implicates the prior handling of the

foreclosure action. The judicial defendants’ conduct that is the subject of the complaint

has ended. Taggart also does not seek relief against parties who have legal interests

adverse to his own. The District Court did not err in dismissing these claims. Although

Count IV does not seek declaratory relief, it is subject to dismissal for the same reason as

the remaining counts of Taggart’s amended complaint discussed below.

       The remaining counts assert fraud and other state law violations by Wells Fargo

and the law firm defendants and are all based on alleged false statements in state court

filings that Wells Fargo owned the mortgage. Taggart asks the District Court to vacate

                                              5
Judge Saltz’s judgment and seeks $40,000,000 against each of these defendants for each

fraudulent claim made. See Am. Compl., Counts XIII-XXIV. Collateral estoppel bars

these claims. As the District Court explained, Judge Saltz rejected Taggart’s contention

that Wells Fargo lacked standing to bring the foreclosure action because it did not own

the mortgage. Taggart’s amended complaint reflects that he disagrees that the evidence

in state court supported a finding that Wells Fargo owned the mortgage. He may not re-

litigate this issue. See Del. River Port Auth. v. Fraternal Ord. of Police, 290 F.3d 567,

572 (3d Cir. 2002) (stating that a court’s determination on an issue necessary to support

its judgment is conclusive in subsequent suits based on a cause of action involving a

party to the prior litigation).

       We also conclude that the District Court did not err in denying Taggart’s motion

for leave to file a second amended complaint as the claims in that complaint fail for the

reasons stated above. Finally, the District Court did not err in denying Taggart’s motion

for reconsideration. Although we do not uphold the dismissal based on the Rooker-

Feldman doctrine, Taggart did not show that he satisfied the standard for reconsideration.

       Accordingly, we will summarily affirm the judgment of the District Court. See 3d

Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                             6